Citation Nr: 0303764	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from April 25 to August 30, 
1944 and died in May 1998.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to special 
monthly pension at the aid and attendance rate for the 
veteran's surviving spouse.  A rating decision dated in 
August 1998 granted special monthly pension at the housebound 
rate.  


REMAND

In her substantive appeal (VA Form 9) received in October 
2002, the appellant initially requested a hearing before the 
Board in Washington, D.C.  A Board hearing scheduled for June 
6, 2003, in Washington was canceled at the appellant's 
request in correspondence received in February 2003.  The 
appellant stated that she was unable to travel to Washington 
and requested that she be scheduled instead for a hearing 
before the Board at the RO (Travel Board hearing) or for a 
videoconference hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:  

The RO should determine whether the 
appellant desires a Travel Board hearing 
or a videoconference hearing.  She should 
then be scheduled for the type of hearing 
that she elects.  If a hearing is held, 
the case should be processed in 
accordance with the usual procedures 
following such hearings.  

The purpose of this REMAND is to afford the appellant a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The appellant need take no further action until 
she is notified by the RO regarding the hearing that she has 
requested.  However, she has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



